Title: From Thomas Jefferson to Archibald Stuart, 14 May 1799
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello May 14. 99.

I recieved by the hands of mr Coalter £13. from mr Alexander. he is mistaken in supposing I had recieved £3–10–3 on his account from Gamble & Grattan, his letter now inclosed by you being the first and only mention to me that such a paiment had been expected. however this balance is not worth troubling you further with.

I am sorry still to be troublesome with my nailery. mr Mcdowel writes me he cannot continue the sale of my nails. if he would have disposed of those remaining on his hands it would have been desireable; because they are hardly worth offering alone to another; and a long illness of my foreman. occasions our work to go on so poorly that I am able to do little more than supply this part of the country. he has for sometime past had symptoms of a dropsy supervening a decline of near a twelvemonth, he seems now to be getting better; but till he gets well, or till, that becoming desperate, I engage another manager, I hardly expect to be able to resume my supplies to Staunton. however if mr Mc.Dowell will not consent to sell off what remains on his hands, I must ask the favor of you to engage some other to do it, as well as to dispose of future supplies as soon as I shall be able to furnish them. I am sensible of the difficulty of a person who sells other goods on credit, demanding ready money for nails; and therefore have found it necessary here to place them in the hands of grocers, or others dealing for ready money.
The congressional elections, as far as I have heard them, are extremely to be regretted. I did expect Powel’s election; but that Lee should have been elected, & Nicholas hard run marks a taint in that part of the state which I had not expected. I have not yet heard the issue of the contest between Trigg & Hancock. our federal candidate here cut a very poor figure. the state elections have generally gone well. mr Henry will have the mortification of encountering such a mass of talents as he has never met before: for, from every thing I can learn, we never had an abler nor a sounder legislature. his apostacy must be unaccountable to those who do not know all the recesses of his heart. the cause of republicanism, triumphing in Europe, can never fail to do so here in the long run. our citizens may be decieved for a while, & have been decieved; but as long as the presses can be protected, we may trust to them for light: still more perhaps to the tax gatherer; for it is not worth the while of our antirepublicans to risk themselves on any change of government, but a very expensive one. reduce every department to economy, & there will be no temptation to them to betray their constituents. affectionate salutations & Adieu.

Th: Jefferson

